Citation Nr: 1451579	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA educational benefits in the calculated amount of $3,000.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from November 2006 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the Muskogee, Oklahoma, Regional Office (RO).

In August 2011, the Veteran testified at a personal hearing at the RO in Cleveland, Ohio.  In June 2014, he presented sworn testimony during a personal hearing in Cleveland, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  In October 2009, the Veteran requested advanced payment of VA educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt.

2.  The Veteran was subsequently determined not to be eligible for VA education benefits.

3.  The Veteran is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question.

4.  The Veteran had fault in the creation of the indebtedness; a waiver of repayment of this debt would result in minimal unjust enrichment to the Veteran; and recovery of the overpayment would subject him to undue hardship.

5.  Denial of the waiver request would defeat the purpose of the award of VA disability compensation benefits.


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of VA educational benefits in the amount of $3,000.00 would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302.  To establish improper creation of an overpayment, i.e., an invalid debt, evidence must show that the Veteran was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

On September 25, 2009, the Secretary announced that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits and who had not yet received their government payment.  It was noted that students should be focusing on their studies, not worrying about financial difficulties.  Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill resulting in tens of thousands of claimants.  Significantly, the announcement made clear that the advanced money would be deducted from future education payments.

Here, the Veteran seeks a waiver of recovery of an overpayment of VA educational benefits in an amount calculated as $3,000.00.  He does not dispute the validity of the debt but instead contends that repayment would constitute a financial hardship.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  For the reasons set forth below, the Board finds that collection of the debt would be against equity and good conscience.

The record demonstrates that the Veteran applied for advanced payment in October 2009 and was subsequently issued a check for $3,000.00.  In a December 2009 letter, the RO notified the Veteran that he was not eligible for Post-9/11 GI Bill benefits (Chapter 33) because he did not receive an honorable discharge and he was not separated for a medical condition existing prior to service, hardship, or a condition which interfered with duty.  The Veteran applied for a waiver of overpayment in March 2010.

In an October 2010 decision, the Committee on Waivers concluded that the Veteran failed to enroll in school for Fall 2009 and did not apply for VA education benefits; therefore, he acted in bad faith.  See the Decision on Waiver of Indebtedness dated October 2010.  However, in a subsequent decision, the Committee confirmed that the Veteran had enrolled in school and had applied for VA education benefits.  See the Decision on Waiver of Indebtedness dated March 2011.  Thus, the Committee determined that there was no fraud or misrepresentation on the part of the Veteran; however, his claim was denied due to unjust enrichment at the expense of the government.  Id.

This determination of the absence of bad faith was upheld in an April 2011 Decision on Waiver of Indebtedness issued by the Cleveland RO.  The decision also granted the Veteran's waiver of indebtedness.  However, in a May 2012 decision, the Committee determined that the April 2011 decision was void, and further stated that the findings set forth in the October 2010 decision were correct in that the Veteran had acted in bad faith.  See the Decision on Waiver of Indebtedness dated May 2012.  Specifically, the Committee stated that the Veteran knew or should have known that he was not eligible for education benefits or advance payment.  Id.

An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  Recovery of the overpayment of any VA benefits must be waived if:  (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).
An application for waiver generally is timely if it is made within 180 days from the date of VA's notification to the payee of the indebtedness. 3 8 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Veteran was notified of the overpayment indebtedness in December 2009 and he filed his applications for a waiver in March 2010.  Thus, his application was timely filed.

As to the second requirement, the statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  The regulations provide that it is not necessary that the debtor undertakes conduct with actual fraudulent intent if such conduct is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and the result of that conduct is a loss to the government.  38 C.F.R. § 1.965(b)(1).  In this regard, a waiver is not warranted if a material fact is misrepresented, or there is unfair dealing or deceptive dealing.  38 C.F.R. § 1.965(b)(1).

In this matter, the record contains no evidence that the Veteran committed fraud or intentionally misrepresented facts.  With respect to the Committee's October 2010 and May 2012 findings of bad faith, it is undisputed that the Veteran served on active duty from November 2006 to December 2008 and was issued a military discharge based upon conditions other than dishonorable.  In August 2009, the RO granted service connection for multiple disabilities premised upon a July 2009 VA administrative decision, which determined that the Veteran's December 2008 discharge would be "deemed honorable for VA purposes."  The Veteran has repeatedly contended that following this determination by the RO, he believed that he was eligible for VA educational benefits under Chapter 33.  See, e.g., the Board hearing transcript dated in June 2014 & the RO hearing transcript dated in August 2011.  He further indicated that he contacted VA and was informed that he was potentially eligible for said educational benefits.  Id.

To this end, the Board finds the Veteran's assumption that the July 2009 VA administrative decision rendered him eligible for Chapter 33 educational benefits was a reasonable one.  Moreover, the Board has no reason to dispute the Veteran's fervent assertion that he contacted VA prior to applying for the advanced payment and was informed that he was likely eligible for said benefit.  Thus, the Board finds that he did not act in bad faith; specifically, there is no indication the Veteran was deceptive or purposely sought an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 38 C.F.R. § 1.965(a).

With respect to the fault of the debtor, the Veteran is responsible in the creation of the debt.  With regard to the debt of $3,000.00, the Veteran accepted this advanced payment and the direct payment of his benefits.  The weight of the fault in creation of the debt is thus due to the Veteran's actions.

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  To this end, the Board notes that financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  Id.
In this matter, the Veteran has alleged that recovery of the overpayment causes undue hardship.  In support of his contentions, the Veteran submitted two Financial Status Reports, which were received in April 2011 and August 2011.  In both Financial Status Reports, the monthly expenses of the Veteran and his spouse were higher than their monthly income.  Specifically, in the April 2011 report, their rent or mortgage payment, food, utilities and heat, car insurance, telephone service, child care, gas, and medical co-pay, totaled $2,206.00; while their monthly income totaled $2,111.68; with a short fall of $94.32.  In the August 2011 Financial Status Report, the rent or mortgage payment, food, utilities and heat, car insurance, telephone service, child care, gas, automobile repair, and medical co-pay of the Veteran and his spouse totaled $2,419.00; while their monthly income totaled $2,417.00; with a short fall of $2.00.  Thus, the information of record suggests that the Veteran and his family would be deprived of food, clothing, shelter or other basic necessities as a result of his payment to VA.

Therefore, after weighing all of the enumerated factors above, the Board finds that recovery of the overpayment would violate the principles of equity and good conscience.  In this regard, although the Veteran was at fault in creation of the overpayment, his financial situation at the time waiver was requested indicated financial hardship in repayment of the debt, and waiver of the debt would not result in unjust enrichment of the Veteran.

Throughout the course of his claim, the Veteran has described his precarious financial situation, and the difficulties that he experiences as a result of his physical disabilities.  See, e.g., the Board hearing transcript dated June 2014.  The Veteran has been consistent in his statements regarding his finances and there is no other evidence to indicate that his statements with respect to his finances are not credible.  Given the Veteran's current severe financial hardship, as reflected in the record, the Board finds that the equities are in relative balance.  Thus, through the recoupment of overpayment, the Veteran's assets and income are not sufficient to permit repayment of the overpayment indebtedness of $3000.00 without resulting in undue hardship.

The Board is therefore of the opinion that collection of the debt has caused undue financial hardship to the Veteran.  At the August 2011 RO hearing and the June 2014 Board hearing, the Veteran testified that VA had fully recouped the debt considered in his request for waiver.  However, any portion of an indebtedness resulting from participation in benefits programs administered by VA which has been recovered by the U.S. Government from the debtor may still be considered for waiver.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993); 38 C.F.R. § 1.967(a).  When waiver is granted, any amount recouped will be returned to the claimant.  See Franklin, supra.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that recovery of the overpayment would be against equity and good conscience.  Waiver of recovery of the overpayment of VA educational benefits in the amount of $3000.00 is therefore granted.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of the Veteran's debt in the amount of $3,000.00 is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


